[Cite as Disciplinary Counsel v. Meehan, 133 Ohio St. 3d 51, 2012-Ohio-3894.]




                         DISCIPLINARY COUNSEL v. MEEHAN
[Cite as Disciplinary Counsel v. Meehan, 133 Ohio St. 3d 51, 2012-Ohio-3894.]
Attorneys—Misconduct—Practicing             law    in    violation     of      jurisdictional
        regulations—Engaging in conduct prejudicial to the administration of
        justice—Twenty-four-month suspension, stayed on conditions.
   (No. 2011-2045—Submitted January 18, 2012—Decided August 29, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 11-029.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Michael Patrick Meehan of Cleveland, Ohio, Attorney
Registration No. 0059515, was admitted to the practice of law in Ohio in 1992.
Relator, disciplinary counsel, filed a complaint in March 2011, charging Meehan
with multiple violations of the Rules of Professional Conduct. After rejecting the
parties’ consent-to-discipline agreement, which recommended a 12-month stayed
suspension, a panel of the Board of Commissioners on Grievances and Discipline
conducted a hearing to consider disciplinary counsel’s allegations of misconduct.
At the conclusion of evidence, and upon consideration of the parties’ agreed
stipulations, the panel determined that there was clear and convincing evidence
that Meehan had committed violations of three Rules of Professional Conduct.
The panel recommended that Meehan be suspended from the practice of law for
24 months, with the entire suspension stayed on a number of stringent conditions.
The board adopted the panel’s report.
        {¶ 2} We adopt the board’s findings of fact and conclusions of law, and
we adopt the board’s recommendation that Meehan be suspended from the
                             SUPREME COURT OF OHIO




practice of law in Ohio for 24 months, with the entire suspension stayed on
conditions.
                                    Misconduct
       {¶ 3} Meehan owns and operates Evergreen Title Agency, Ltd., and his
legal practice is largely limited to eviction actions. This court administratively
suspended Meehan from the practice of law, effective November 3, 2009, because
he failed to renew his registration. Meehan admitted that he had received the
letter notifying him of the suspension; however, he did not open any of his mail at
that time, including the suspension letter, because he was experiencing a major
depressive episode. Between November 2009 and May 2010, Meehan continued
to practice law by filing eight eviction complaints in northern Ohio courts on
behalf of his primary client, Midwest Properties, L.L.C., or its managing member.
Neither the members of Midwest Properties nor the signatories on the deeds
notarized by Meehan were aware of his suspension.
       {¶ 4} Meehan became aware of his suspension in May 2010, when he
accessed his Ohio attorney-registration records to determine the extent of his
continuing-legal-education (“CLE”) obligations. Upon discovering that he was
suspended, Meehan immediately took all necessary steps and had his license
reinstated on May 18, 2010. During the short period of time between discovery
and reinstatement, Meehan did not engage in any activities as an attorney.
       {¶ 5} The parties stipulated, and the board concluded, that Meehan’s
conduct violated Prof.Cond.R. 5.5(a) (prohibiting a lawyer from practicing law in
a jurisdiction in violation of the regulation of the legal profession in that
jurisdiction) and 8.4(d) (prohibiting a lawyer from engaging in conduct that is
prejudicial to the administration of justice) and (h) (prohibiting a lawyer from
engaging in conduct that adversely reflects on the lawyer's fitness to practice law).




                                         2
                               January Term, 2012




                                     Sanction
         {¶ 6} When imposing sanctions for attorney misconduct, we weigh
evidence of the aggravating and mitigating factors listed in BCGD Proc.Reg.
10(B). Disciplinary Counsel v. Broeren, 115 Ohio St. 3d 473, 2007-Ohio-5251,
875 N.E.2d 935, ¶ 21. In making a final determination, we consider a number of
factors, including the ethical duties that the lawyer violated and the sanctions
imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio St. 3d 424,
2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. Because each disciplinary case is unique,
we are not limited to the factors specified in the rule but may take all relevant
factors into account in determining what sanction to impose. BCGD Proc.Reg.
10(B).
         {¶ 7} The board found as aggravating factors that Meehan had engaged
in a pattern of misconduct and committed multiple violations of the Rules of
Professional Conduct. BCGD Proc.Reg. 10(B)(1)(c) and (d). However, because
all the offenses committed during the pattern of misconduct arose from a major
depressive episode, the board accorded less weight to the aggravating factors than
to the mitigating factors.
         {¶ 8} The board found as mitigating factors that Meehan had no record
of professional misconduct, that he lacked any selfish or dishonest motive, that he
provided full and free disclosure during disciplinary counsel’s investigation, that
he was cooperative during the disciplinary proceedings, and that he provided
evidence of good character and reputation. BCGD Proc.Reg. 10(B)(2)(a), (b), (d),
and (e). The board further found that Meehan was diagnosed with a mental
disability (major depressive disorder) by a qualified health-care professional, that
he provided adequate proof that the disability contributed to his misconduct, that
he has undergone a sustained successful period of treatment, and that he is
capable of returning to competently and ethically practicing law.           BCGD
Proc.Reg. 10(B)(2)(g).



                                         3
                            SUPREME COURT OF OHIO




       {¶ 9} The board recommended that Meehan be suspended from the
practice of law in Ohio for a period of 24 months, with all 24 months stayed on
the condition that he (1) continue mental-health treatment and counseling
throughout the 24-month period, (2) enter into an Ohio Lawyers Assistance
Program (“OLAP”) contract and comply with all of its requirements during the
period of the stayed suspension, (3) comply with all CLE requirements imposed
by this court, (4) pay the cost of the present action, (5) not commit any further
misconduct during the stayed suspension, and (6) submit to an additional two-year
probationary period, monitored by disciplinary counsel, following the completion
of the period of the stayed suspension. We adopt the board’s recommendation.
       {¶ 10} In a classic instance of practicing law while under suspension,
disbarment is appropriate. See Akron Bar Assn. v. Thorpe, 40 Ohio St. 3d 174,
532 N.E.2d 752 (1988); Disciplinary Counsel v. McDonald, 71 Ohio St. 3d 628,
646 N.E.2d 819 (1995); Cincinnati Bar Assn. v. Shabazz, 74 Ohio St. 3d 24, 656
N.E.2d 325 (1995).      In Thorpe, the attorney was aware that he had been
indefinitely suspended from the practice of law, but he engaged in settlement
negotiations on behalf of a client in conscious disregard of the suspension.
Thorpe at 174. This court agreed with the board’s recommendation for permanent
disbarment.   Id.   In McDonald, the attorney was publicly reprimanded for
neglecting a legal matter and was later indefinitely suspended from the practice of
law for refusing to pay the court costs from the reprimand proceedings.
McDonald at 628. The attorney disregarded the suspension order, continued to
practice law, was convicted of operating a vehicle while under the influence of
alcohol or drugs, neglected client matters, and stole client funds. This court
rejected the recommended indefinite suspension and ordered permanent
disbarment. Id. at 629. In Shabazz, the attorney had twice been suspended from
the practice of law for multiple instances of misconduct. Shabazz at 24. The
partial stay on the initial suspension was revoked when the attorney committed




                                        4
                               January Term, 2012




further misconduct, and he was suspended yet again after he committed additional
misconduct.    Id. at 24-25.   The attorney practiced law in disregard of his
suspension and used the name of another attorney without that attorney’s
authority. Id. This court rejected the recommendation of an indefinite suspension
and ordered permanent disbarment. Id. at 25.
        {¶ 11} Although disbarment is generally necessary “where previous
sanctions have been ignored with relative impunity,” McDonald at 629, lesser
sanctions may also be appropriate depending on the circumstances of the
attorney’s misconduct. See Disciplinary Counsel v. Blackwell, 79 Ohio St. 3d 395,
683 N.E.2d 1074 (1997); Disciplinary Counsel v. Carson, 93 Ohio St. 3d 137, 753
N.E.2d 172 (2001). We must keep in mind that “our primary purpose in imposing
disciplinary sanctions is not to punish the offender but to protect the public.”
Toledo Bar Assn. v. Scott, 129 Ohio St. 3d 479, 2011-Ohio-4185, 953 N.E.2d 831,
¶ 16.
        {¶ 12} In Blackwell, the attorney practiced for 15 months even though he
had not completed his attorney registration for the biennium, failed to meet his
CLE requirements for three reporting periods, and was suspended from the
practice of law pending reinstatement after his third instance of failing to
complete his CLE requirements. Blackwell at 395. The attorney failed to meet
the requirements for reinstatement, failed to notify his clients of his suspension,
and continued to practice law for approximately three months before filing for
reinstatement. Id. This court rejected the recommended sanction of an indefinite
suspension and held that a two-year suspension with the second year stayed was
appropriate because of “the specific facts and circumstances of this case, and
particularly * * * the board's recommendation and the fact that most of
respondent's violations occurred during a period when he was achieving a
successful recovery from alcoholism.” Id. at 397.




                                        5
                             SUPREME COURT OF OHIO




       {¶ 13} In Carson, the attorney practiced for approximately seven years
while under suspension for noncompliance with CLE requirements. Carson at
137. The attorney had mistakenly believed that he could return to practice after
paying various sanctions without reapplying for readmission. Id. at 138. This
court agreed with the board’s recommended sanction of a two-year suspension
with one year stayed, noting that the attorney’s noncompliance was inadvertent
and was related to alcohol-dependence issues and that he had been working
closely with OLAP to address those issues. Id.
       {¶ 14} In the present case, Meehan’s misconduct is much more closely
aligned with these latter cases than those cases in which permanent disbarment
was warranted. Given the unique circumstances surrounding Meehan’s conduct,
including the evidence of his treatment for depression, his immediate cessation of
practice upon learning of his suspension, his complete cooperation during
disciplinary proceedings, and disciplinary counsel’s repeated recommendation of
a fully stayed suspension, we conclude that a stayed suspension is warranted. We
therefore adopt the board’s recommendation.
       {¶ 15} Meehan is suspended from the practice of law for a period of 24
months, with the entire suspension stayed, subject to the conditions requiring him
to continue mental-health treatment and counseling throughout the 24-month
period, enter into an OLAP contract and comply with all of its requirements
during the stayed suspension, comply with all CLE requirements imposed by this
court, pay the cost of the present action, refrain from committing any further
misconduct during the stayed suspension, and submit to an additional two-year
probationary period, monitored by disciplinary counsel, following the completion
of the period of the stayed suspension. If Meehan fails to comply with these
conditions, the stay will be lifted, and he will be required to serve the entire two-
year suspension. Costs are taxed to Meehan.
                                                             Judgment accordingly.




                                         6
                             January Term, 2012




      O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                            __________________
      Jonathan E. Coughlan, Disciplinary Counsel, for relator.
      Koblentz & Penrose, L.L.C., and Richard S. Koblentz, for respondent.
                         ______________________




                                       7